  Case 17-21120         Doc 34     Filed 10/02/18 Entered 10/02/18 10:48:55              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-21120
         MARQUISHA L CAMPBELL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/15/2017.

         2) The plan was confirmed on 09/25/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/06/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-21120        Doc 34        Filed 10/02/18 Entered 10/02/18 10:48:55                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $4,442.25
       Less amount refunded to debtor                             $177.69

NET RECEIPTS:                                                                                      $4,264.56


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,086.71
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $200.09
    Other                                                                    $171.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,458.56

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ALLIED CASH ADVANCE               Unsecured         530.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE         Unsecured         500.00      1,241.03        1,241.03           0.00       0.00
ANTHONY ANDREWS                   Unsecured      1,700.00            NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC            Unsecured            NA         822.97          822.97           0.00       0.00
CITY OF CALUMET CITY              Unsecured            NA         250.00          250.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      2,000.00         512.40          512.40           0.00       0.00
CNAC                              Secured        3,725.00            NA        10,411.00        210.17     595.83
CNAC                              Unsecured      6,686.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured            NA       2,273.67        2,273.67           0.00       0.00
CONSUMER PORTFOLIO SERV           Unsecured      4,471.00       4,546.47        4,546.47           0.00       0.00
Convergent Outsourcing            Unsecured      1,030.00            NA              NA            0.00       0.00
CREDIT UNION 1                    Unsecured         350.00        237.99          237.99           0.00       0.00
DIVERSIFIED CONSULTANTS INC       Unsecured      1,005.00            NA              NA            0.00       0.00
FIRST PREMIER BANK                Unsecured           0.00           NA              NA            0.00       0.00
FRIENDLY FINANCE CORP             Unsecured           0.00           NA              NA            0.00       0.00
LVNV FUNDING                      Unsecured            NA          92.10           92.10           0.00       0.00
MCCARTHY BURGESS & WOLFF          Unsecured      2,273.00            NA              NA            0.00       0.00
MIDWEST RECOVERY SYSTEM           Unsecured         300.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured         700.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured         300.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured         700.00           NA              NA            0.00       0.00
NAVIENT                           Unsecured      4,458.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured      8,253.00     12,528.50        12,528.50           0.00       0.00
ST IL TOLLWAY AUTHORITY           Unsecured      3,500.00       1,006.40        1,006.40           0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured         400.00           NA              NA            0.00       0.00
UNIVERSITY OF PHOENIX             Unsecured      1,756.00            NA              NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      3,346.00     19,720.32        19,720.32           0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,291.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,319.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,283.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,245.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-21120          Doc 34     Filed 10/02/18 Entered 10/02/18 10:48:55                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim        Claim         Principal        Int.
Name                                Class    Scheduled      Asserted     Allowed          Paid           Paid
US DEPT OF ED/NAVIENT            Unsecured      2,115.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      1,219.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured      1,135.00            NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured         919.00           NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT            Unsecured         601.00           NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim          Principal                 Interest
                                                            Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                    $0.00
      Mortgage Arrearage                                     $0.00              $0.00                    $0.00
      Debt Secured by Vehicle                           $10,411.00            $210.17                  $595.83
      All Other Secured                                      $0.00              $0.00                    $0.00
TOTAL SECURED:                                          $10,411.00            $210.17                  $595.83

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00                $0.00
       Domestic Support Ongoing                               $0.00                 $0.00                $0.00
       All Other Priority                                     $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $43,231.85                  $0.00                $0.00


Disbursements:

       Expenses of Administration                              $3,458.56
       Disbursements to Creditors                                $806.00

TOTAL DISBURSEMENTS :                                                                           $4,264.56




UST Form 101-13-FR-S (09/01/2009)
  Case 17-21120         Doc 34      Filed 10/02/18 Entered 10/02/18 10:48:55                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
